DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittkope (DE 102011105475 A1).
As to claim 1, Wittkope discloses in a container with a cooling device for keeping a thermally insulated chamber and means for controlling the temperature of the chamber having claimed
a.	a Transport Refrigeration Unit (TRU) adapted to mount to a trailer of a tractor trailer system including a tractor having a hotel device and an Auxiliary Power Unit (APU) configured to provide electrical power to the hotel device, the TRU comprising: a TRU controller; an electrical TRU component; and a TRU Power Unit, wherein the TRU controller is configured to utilize the APU to provide electrical power to the electrical TRU component during low TRU load conditions, and utilize the TRU Power Unit during high TRU load conditions read on Abstract, (The container (1) has a cooling device for keeping a thermally insulated chamber (11) at moderate temperature with respect to the environment. A power generator (6) is permanently fastened in a retainer for supplying electrical power to an electrical load e.g. socket (10), that is connectable to a terminal of an electrical appliance e.g. refrigerator. A controller controls the power generator such that the socket and/or the cooling device are optionally supplyable with electrical power. The electrical load is not provided as a component of the cooling device. The electrical load is selected from a group comprising a lamp, headlight, machine tool, loading aid and/or medical apparatus).
As to claim 2, Wittkope further discloses:
a.	wherein the TRU Power Unit includes a TRU generator and a TRU combustion engine adapted to drive the TRU generator read on Page 2, Para. 2, (The provided on the coolable swap bodies refrigeration units, for example, the company Thermo King (T-600R, T-800R, T-1000R, T-1200R), can be driven in part both diesel and electric motor. For this purpose, the container-fixed cooling unit has a compressor, which is optionally, in particular while driving, driven by a diesel engine or by an electric motor. To implement the electric operation again two variants are conceivable, wherein the power supply of the compressor is realized either by means of an external power grid, which is present for example on a haulage or Autohof, or by means of a vehicle-fixed generator).
As to claim 3, Wittkope further discloses:
a.	wherein the APU includes an APU generator and an APU combustion engine adapted to drive the APU generator read on Page 2, Para. 2, (The provided on the coolable swap bodies refrigeration units, for example, the company Thermo King (T-600R, T-800R, T-1000R, T-1200R), can be driven in part both diesel and electric motor. For this purpose, the container-fixed cooling unit has a compressor, which is optionally, in particular while driving, driven by a diesel engine or by an electric motor. To implement the electric operation again two variants are conceivable, wherein the power supply of the compressor is realized either by means of an external power grid, which is present for example on a haulage or Autohof, or by means of a vehicle-fixed generator).
As to claim 4, Wittkope further discloses:
a.	wherein the APU combustion engine (item 6) is smaller than the TRU combustion engine read on Fig. 3 and Page 5, Para. 2, (at the in 1 illustrated swap bodies with temperature-controlled interior, wherein the interior is cooled in most cases from the environment, are the outer walls 4 as well as the doors of the loading opening 5 provided with a thermal insulation, so that the outer walls have a comparatively high thermal resistance. The refrigeration unit 2 is constructed in a conventional manner, wherein the evaporator is located in the interior of the interchangeable container. The refrigeration unit 2 is either diesel engine driven or powered by an external power source, for example, on a freight yard from an external power grid, with electrical energy. At the bottom of the swap body 4 are support feet 3 provided, which can be unfolded and lowered. In bridged state of the swap body 1 So, if this is on the chassis of a commercial vehicle or a trailer, the support legs are 3 retracted or folded, so that the swap body 1 can be easily moved).
As to claim 5, Wittkope further discloses:
a.	wherein the APU includes an APU generator and an APU combustion engine adapted to drive the APU generator read on Fig. 3.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wittkope in view of Lee (DE 102013104507 A1).
As to claim 6, Wittkope does not explicitly recite the APU generator is a three phase generator.  
However, Lee cures this deficiency by teaching that it may be beneficial wherein the APU generator is a three phase generator read on Page, 10 Para. 2, (that through the DISG 240 generated torque may be a function of a three-phase current in some examples. The torque at the DISG output shaft 241 is a sum of the DISG output torque and the torque at the input of the DISG or electric machine. The DISG may be powered by a powertrain control module (eg, the control unit 12 ) are commanded to operate in either a speed feedback mode or a torque mode. The control unit provides the commanded speed or commanded torque. The controller or inverter uses the feedback of either the DISG speed sensor or the DISG current to produce the desired speed or torque). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the CPU-controlled, rearming, high voltage output circuit for electronic animal trap of Lee into Wittkope in order to provide a three-phase power, the alternating current is not only evenly spaced out but can handle heavier loads more efficientl and spread power over three power lines.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wittkope in view of Duraisamy and further in view of Lee.
As to claim 10, Wittkope in view of Duraisamy does not explicitly recite a three phase power cable extending between the TRU and the APU.  
However, Lee in temperature within a container of a transport refrigeration system teaches:
a.	a three phase power cable extending between the TRU and the APU read on Page 116, Page 2, (the DISG torque estimate is the basis for recording the starting clutch torque of the open DCT at the commanded DISG speed. The DISG torque estimate is a function of the DISG three-phase currents or a commanded torque from an inner loop of the DISG speed feedback control. The DCT startup clutch is commanded to operate over a desired range of torque after the torque of the open DCT startup clutch has been determined from the DISG torque estimate. The DCT launch clutch torques for each commanded torque in the desired torque range are determined from the DISG torque determined at each commanded torque. A DCT startup clutch error torque is determined as the difference between the torque measurement of the open DCT starting clutch and the detected torque from the torque estimate of the DISG three-phase current or the commanded torque).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the CPU-controlled, rearming, high voltage output circuit for electronic animal trap of Lee into Wittkope in view of Duraisamy in order to provide a three-phase power, the alternating current is not only evenly spaced out but can handle heavier loads more efficiently and spread power over three power lines.

9.	Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wittkope in view of Duraisamy (WO 2011019607 A2).
As to claim 13, Wittkope does not explicitly recite wherein the TRU controller includes a telematics system for remote, two-way, wireless communication with at least the TRU.  
However, Duraisamy in temperature within a container of a transport refrigeration system teaches:
a.	wherein the TRU controller includes a telematics system for remote, two-way, wireless communication with at least the TRU read on ¶ 0026, (remote sensors to respectively measure an environment within the container 12 such as the return air temperature Tr and the supply air temperature Ts. Remote sensors, as known to one skilled in the art, can communicate with a controller (e.g., transport refrigeration unit 10) through wire or wireless communications. For example, wireless communications can include one or more radio transceivers such as one or more of 802.11 radio transceiver, Bluetooth radio transceiver, GSM/GPS radio transceiver or WIMAX (802.16) radio transceiver).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the power savings apparatus for transport refrigeration system of Duraisamy into Wittkope in order to provide a transport refrigeration system, transport refrigeration unit, and methods of operating same that can maintain cargo quality by selectively controlling transport refrigeration system components with reduced power consumption with effective communication.

10.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller (US 20120191252 A1) in view of Richardson (US 5265435 A).
As to claim 14, Rockenfeller discloses in a control system for a generator having claimed
a.	operating a Transport Refrigeration Unit (TRU) having a TRU power unit read on ¶ 0023, (To provide uninterrupted power to the HVAC/R system, power is supplied to the HVAC/R system by a power supply unit 125, which includes a Direct Current (DC) power source 140. The DC power source 140 may be, for example, one or more DC batteries. In other embodiments, the DC power source 140 is housed within power supply unit 125 enclosure. Preferably, the DC power source 140 is rechargeable. In the embodiment of FIG. 1, if the AC power source 130 becomes unavailable, the power supply unit 125 may instead provide power to the HVAC/R system from the photovoltaic power source 145, the stored capacity in the DC power source 140, or combinations thereof. Thus, the HVAC/R system is able to maintain the environment in the telecommunications shelter 100 regardless of the instant availability of the AC power source 130);
b.	the method comprising: calling for energization of a TRU component by the TRU controller read on ¶ 0020, (a system that uses a power source controller that allows an HVAC/R system to selectively draw power from one of a plurality of individual power sources, such as an AC grid power source, an AC generator power source, a photovoltaic power source, and a DC power source, such as a DC battery. A power source controller, which may be standalone or built into a VFD controller, can increase the overall system efficiency by precisely controlling the source of the power for the HVAC/R components when multiple sources are available);
c.	comparing a load demand of the TRU component to an available load capacity of the APU by a selection module of the TRU controller; and selecting the APU to provide power to the TRU component by a selection module of the TRU controller and if the available load capacity is greater than the load demand read on 0045, (the power source controller 620 compares the current load to the available photovoltaic power capacity. If the load is less than or equal to the photovoltaic capacity, then at decision state 740 the power source controller 620 determines whether the DC power source is being drawn from. If the DC power source is being drawn from, the power source controller 620 instructs the VFD to draw power from the photovoltaic power source only at state 750, since there is ample photovoltaic capacity. Then the power source controller 620 loops back into data gathering at step 705. If no power is being drawn from the DC power source, then the power source controller determines whether the AC power source is being drawn from at decision state 745. If the AC power source is being drawn from, the power source controller 620 instructs the VFDs to draw power from the photovoltaic power source only at state 750. If no power is being drawn from the AC power source, then the power source controller loops back into a data gathering step at state 705).  Rockenfeller does not explicitly recite TRU electrically connected to an Auxiliary Power Unit (APU) of a tractor.  
However, Richardson cures this deficiency by teaching that it may be beneficial wherein the TRU electrically connected to an Auxiliary Power Unit (APU) of a tractor read on Abstract, (the compressor motor is powered from a secondary power source unit (120) coupled to power controller (130). Secondary power source unit (120) includes storage batteries (122) and a battery charge controller (124) for maintaining the charge level of batteries (122). Battery charge controller (124) utilizes power from the air turbine generator unit (112) for charging, when the compressor motor (140) is cycled off, or alternately from the vehicle's engine mounted generator (24)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the CPU-controlled, rearming, high voltage output circuit for electronic animal trap of Richardson into Rockenfeller in order to maintain storage batteries sufficiently charged to take over the compressor motor load when insufficient power is generated by the air turbine generator unit, the secondary power source unit includes a battery charge controller for supplying charging voltage through coupling line to storage batteries. Battery charge controller monitors the voltage at the output of storage batteries, the monitored voltage being supplied to battery charge controller through coupling line, to regulate the charging voltage supplied, as is well known in the battery charging art. Battery charge controller receives power for charging storage batteries from either of two sources: (1) the air turbine generator unit, through power controller, when the compressor motor 140 is cycled off, or (2) from the engine mounted generator of tractor.
	As to claim 15, Rockenfeller further discloses:
a.	monitoring the current load demands of the APU by a monitoring module of the TRU controller; and sending the current load demands to the selection module read on ¶ 0040, (the power source controller 620 might instruct the VFD controller 265 to choose either the AC power source 130, the photovoltaic power source 605, or the DC power source 220 as a power source for operation of the HVAC/R components. In a preferred embodiment, the power source controller 620 senses the load required from the VFD controller and instructs the VFD controller to selectively draw power from each power source in an optimal fashion. For example, if the photovoltaic power source 605 is sufficient to meet the instant needs of the HVAC/R components, it would be most efficient and economical to draw power from only that source. However, if the load exceeds the photovoltaic power source's 605 total output, the power source controller 620 could supplement the power with either the AC power source 130 or the DC power source 220, so as to not overload the photovoltaic power source 605).

11.	Claims 16  rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller in view of Richardson and further in view of Duraisamy (WO 2011019607 A2).
As to claim 16, Rockenfeller in view of Richardson does not explicitly recite wherein the TRU controller includes a telematics system for remote, two-way, wireless communication with at least the TRU.  
However, Duraisamy in temperature within a container of a transport refrigeration system teaches:
a.	wherein the TRU controller includes a telematics system for remote, two-way, wireless communication with at least the TRU read on ¶ 0026, (remote sensors to respectively measure an environment within the container 12 such as the return air temperature Tr and the supply air temperature Ts. Remote sensors, as known to one skilled in the art, can communicate with a controller (e.g., transport refrigeration unit 10) through wire or wireless communications. For example, wireless communications can include one or more radio transceivers such as one or more of 802.11 radio transceiver, Bluetooth radio transceiver, GSM/GPS radio transceiver or WIMAX (802.16) radio transceiver).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the power savings apparatus for transport refrigeration system of Duraisamy into Rockenfeller in view of Richardson in order to provide a transport refrigeration system, transport refrigeration unit, and methods of operating same that can maintain cargo quality by selectively controlling transport refrigeration system components with reduced power consumption with effective communication.

12.	Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller in view of Richardson and furthe in view of Wittkope (DE 102011105475 A1).
As to claim 17, Rockenfeller in view of Richardson does not explicitly recite wherein the APU includes an APU generator driven by an APU combustion engine for providing electrical power to hotel devices of the tractor, and selectively providing electrical power to the TRU.  
However, Wittkope in a container with a cooling device for keeping a thermally insulated chamber and means for controlling the temperature of the chamber teaches:
a.	wherein the APU includes an APU generator driven by an APU combustion engine for providing electrical power to hotel devices of the tractor, and selectively providing electrical power to the TRU read on Page 6, Para. 7, (Swap body ( 1 ) for releasable attachment to a chassis of a commercial vehicle, a trailer and / or a trailer, the at least one environmentally insulated against the environment chamber ( 11 ) as well as funds ( 2 ) for controlling the temperature of the chamber ( 11 ), characterized in that a receptacle for permanent attachment of a power generator ( 6 ) by which at least one consumer ( 10 ) electrical energy which is not part of the means ( 2 ) for controlling the temperature of the chamber ( 11 ), is supplied with electrical energy).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate a container with a cooling device for keeping a thermally insulated chamber and means for controlling the temperature of the chamber of Wittkope into Rockenfeller in view of Richardson in order to provide the swap body directly electrical consumers that are supplied by the additional power generator with electrical energy. Such devices may be, for example, lamps, work machines, lifting devices, in particular lifting platforms, forklifts and / or cranes or other devices, for example, from medical or laboratory technology.
As to claim 18, Wittkope further discloses:
a.	wherein the TRU includes a TRU generator driven by a TRU combustion engine that is larger than the APU combustion engine read on Fig. 3.
As to claim 20, Wittkope further discloses:
a.	wherein the selection module is configured to select the APU to supplement power for the TRU read on Page 3, Para. 5, (the technical solution according to the invention is thus characterized above all by the fact that in addition to the means for controlling the temperature of the interior of the swap body a permanently connected to the swap body generator is provided by the electrical load, which are preferably transported to the swap body, supplied with electrical energy are. With such a swap body thus on the one hand food, medicines, diagnostics and other goods within the swap container on the temperature level required for this purpose and on the other hand electrical energy-consuming devices, such as wine cabinets, freezers or refrigerators, without their operation is interrupted, are transported. Such a swap body can thus be parked at any location and the power consumers located therein are supplied with electrical energy without an external power supply is available).



13.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller in view of Richardson and further in view of Wittkope and further in view of Lee (DE 102013104507 A1)
As to claim 19, Rockenfeller in view of Richardson and further in view of Wittkope does not explicitly recite wherein the TRU combustion engine does not run when the APU is selected by the selection module.  
However, Lee cures this deficiency by teaching that it may be beneficial wherein the TRU combustion engine does not run when the APU is selected by the selection module read on Page, 60 Para. 7 – Page 61, Para. 1, (regarding 25 3, a flowchart of a method for adjusting an engine shut-off speed profile and an engine rotation stop position is shown. The procedure of 25 can as executable instructions in a non-volatile memory of the control unit 12 in 1 - 3 be saved at 2502 assess the procedure 2500 Whether an engine rotation stop request has occurred or not. An engine rotation stop request may be provided by a control unit or a driver. The controller may automatically stop the engine without the driver providing input from a dedicated actuator having a single function to stop and / or start the engine. For example, an automatic engine stop does not occur when a driver sets an ignition switch to an off state).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the CPU-controlled, rearming, high voltage output circuit for electronic animal trap of Lee into Rockenfeller in view of Richardson and further in view of Wittkope in order to reduce fuel consumption when the driver releases the accelerator pedal. The engine is therefore shut down when the vehicle comes to a stop or at another time when the torque from the DISG is sufficient to accelerate the vehicle or to overcome the road load.

Allowable Subject Matter
14.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.
Claims 8, 9, 11 and 12 are also objected to as being directly or indirectly dependent of claim 7.

Response to Arguments
15.	Applicant's arguments filed on 26 October 2022 regarding claim 1 have been fully considered but they are not persuasive. 
a.	Applicant argues:
Claim 1 recites “a TRU Power Unit, wherein the TRU controller is configured to utilize the APU to provide electrical power to the electrical TRU component during low TRU load conditions, and utilize the TRU Power Unit during high TRU load conditions.” Applicant submits that Wittkopf fails to disclose these features. The Office Action appears to cite power generator 6 of Wittkopf as corresponding to the claimed APU. Wittkopf does not disclose the interaction between the APU and the TRU as recited in claim 1. Wittkopf refers to using the power generator 6 for powering a socket 10 and/or a cooling unit 2. Paragraph [0017] states “[[a]] special embodiment of the invention provides that a controller is provided for the electricity generator and is designed such that the at least one consumer of electrical energy and/or the means for temperature control of the chamber can optionally be supplied with electrical energy.” Wittkopf, however, does not disclose “wherein the TRU controller is configured to utilize the APU to provide electrical power to the electrical TRU component during low TRU load conditions, and utilize the TRU Power Unit during high TRU load conditions” of claim 1. These conditions are not disclosed in Wittkopf. As such, Wittkopf cannot anticipate claim 1.  

Examiner reply:
Wittkopf Discloses in Page 5, Para. 4, “Both the cooling unit 2 , except for its evaporator, as well as the additional power generator 6 are outside the thermally insulated exterior walls 4 arranged the swap body. As 2 it can also be seen, are the refrigeration unit 2 as well as the power generator 6 in terms of their dimensions designed such that they are arranged side by side and together the width of the interchangeable container 1 do not exceed. The power generator 6 It has a diesel engine and a diesel tank so that it can be operated independently of an external power supply. The additional power generator 6 in this case is dimensioned such that the electrical power that can be provided by it in operation is greater than the connected load of the compressor and the other electrical components of the cooling unit 2 , in particular the pumps, and valves, is.  In this way it is ensured that with the help of the power generator 6 in addition to the cooling unit 2 other electrical consumers 10 on the swap body 1 are attached, can be supplied with electrical energy.  By providing the additional power generator 6 Thus, on the one hand, the interior of the swap body 1 cooled or tempered and on the other hand, further electrical consumers, in particular at least one socket with electrical energy can be supplied.”  The additional power generator 6 supply electricity to cooling unit and other electrical consumers.    The additional power generator 6 in this case is dimensioned such that the electrical power that can be provided by it in operation is greater than the connected load of the compressor and the other electrical components of the cooling unit 2.  The power generator and the additional power generator met applicant claim limitation TRU and APU.
b.	Applicant further argues:
Claim 3 has been rejected under 35 U.S.C. 103 as being unpatentable over Wittkopf in view of DE 102013104507 to Lee (hereinafter “Lee’’). Claim 3 is patentable by at least dependency on claim 1.  Claims 6 and 13 have been rejected under 35 U.S.C. 103 as being unpatentable over Wittkopf in view of WO 2011019607 to Duraisamy (hereinafter “Duraisamy’’).  Claims 6 and 13 are patentable by at least dependency on claim 1. Claim 10 has been rejected under 35 U.S.C. 103 as being unpatentable over Wittkopf in view of Lee. Claim 10 is patentable by at least dependency on claim 1.

Examiner Reply:
	Please see the above argument regarding the independent claim 1.  
The examiner has considered the remark/presentation of claims in view of the disclosure and the present state of the prior art, and it is the examiner's position that the claims 1-13 are currently rejected for the reasons set forth in the above argument and this Office action.  
For the above reasons, it is believed that the rejections should be sustained.

16. 	a.	Applicant's arguments with respect to claims 14 and 15 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  Applicant amended claim 14 that the TRU have a TRU power unit.

b.	Claims 17, 18 and 20 have been rejected under 35 U.S.C. 103 as being unpatentable
over Renken in view of Wittkopf. Claims 17, 18 and 20 are patentable by at least dependency on claim 14.  Claim 16 has been rejected under 35 U.S.C. 103 as being unpatentable over Renken in view of Duraisamy. Claim 16 is patentable by at least dependency on claim 14.  Claim 19 has been rejected under 35 U.S.C. 103 as being unpatentable over Wittkopf in view of Lee. Claim 19 is patentable by at least dependency on claim 14.

Examiner Reply:
	Please see the above argument regarding the independent claim 14.  Claims 17, 18 and 20 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689